UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2013 Apple REIT Seven, Inc. (Exact name of registrant as specified in its charter) Virginia 000-52585 20-2879175 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Seven, Inc. (which is referred to below as the “Company”) is making this report in accordance with Item 8.01 and Item 9.01 of Form 8-K. Item 8.01 Other Events On July 12, 2013, the Company sent a letter to its shareholders discussing the evaluation by its board of directors of a potential consolidation transaction between Apple REIT Seven, Inc., Apple REIT Eight, Inc. and Apple REIT Nine, Inc., and the associated suspension of the Company’s Unit Redemption and Dividend Reinvestment programs. A copy of the letter to shareholders is attached as Exhibit 99.1 to this Current Report on Form 8-K, which is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits d. Exhibits. Exhibit 99.1 Shareholders’ Letter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apple REIT Seven, Inc. By: /s/ Glade M. Knight Glade M. Knight, Chief Executive Officer July 12, 2013
